Case 19-12378-KBO   Doc 662   Filed 02/17/20   Page 1 of 3
Case 19-12378-KBO   Doc 662   Filed 02/17/20   Page 2 of 3




                      Exhibit A
                                                    Case 19-12378-KBO        Doc 662          Filed 02/17/20     Page 3 of 3

                                                                               Exhibit A
                                                                        Supplemental Service List
                                                                        Served via First Class Mail

MMLID                        Name                                Address1                             Address2         Address3           City     State    PostalCode
8522284   BARNETT, MICHAEL                          Address on File
8522247   COSTON, REGINALD                          Address on File
8812738   DATABASICS, INC.                          12700 SUNRISE VALLEY DR STE 102                                                   RESTON       VA      20191-5806
8554317   ENVISION GRAPHICS, INC.                   CINDY BUSCH                               118 W 9TH ST                            AUBURN       IN      46706-2225
8522253   FAYSAL, ZIAD                              Address on File
8537378   HANNIBAL INDUSTRIAL PAINTING              DEBBIE                                    52476 HIGHWAY HH                        HANNIBAL     MO      63401-7443
8524585   HUGHES JR., CHARLES                       Address on File
8530375   INDIANA WOOD PRODUCTS, INC.               58228 COUNTY ROAD 43                                                              MIDDLEBURY   IN      46540-9555
8538740   ORBIS                                     STEVE WALDVOGEL                           12048 LEASURE DR                        SPARTA       MI      49345-9560
8554609   ORTECH                                    LINDA                                     PO BOX 747                              KIRKSVILLE   MO      63501-0747
8524320   SALGAT, KENNETH                           Address on File
8522182   USREY, TRAVIS                             Address on File
8524030   WILLIAMS, BARBARA                         Address on File
8539129   ZIKER CLEANERS & UNIFORM                  ANGIE DOORN                               RENTALS, INC         1240 S BYRKIT ST   MISHAWAKA    IN      46544-3020




     In re Dura Automotive Systems, LLC, et al. ,
     Case No. 19-12378 (KBO)                                                    Page 1 of 1
